DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-9, 11, 13-17, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Applicant has argued successfully that the prior art of Redux capture the flag (https://www.youtube.com/watch?v=Lpx2iKyjec0) is not prior art under 35 USC 102(b)(1). The prior art of record (Kortegast (20130029794)) does not teach the recitation in claim 1 of “a kit of parts for playing a capture the flag game in low-light conditions, the kit of parts comprising: at least one flag for the first selected team of the at least two teams having a light emitting diode (LED) that is a first selected team color and at least one flag for the second selected team of the at least two teams having an LED that is a second selected team color in the kit of parts, wherein the first selected team color is different from the second selected team color; a number of team identifiers in the kit of parts, the number of team identifiers carrying an LED to provide a visual signal comprising at least one team identifier for the first selected team of the at least two teams having an LED that is the first selected team color and at least one team identifier for the second selected team of the at least two teams having an LED that is the second selected team color,” the recitation in claim 11 of “a kit of parts comprising: flags carrying a light emitting diode (LED) operable to provide a visual signal comprising at least one flag for a first selected team of the at least two teams having an LED that is a first selected team color and at least one flag for a second selected team of the at least two teams having an LED that is a second selected team color, wherein the first selected team color is different from the second selected team color; jail markers comprising at least one jail marker for the first selected team of the at least two teams having an LED that is the first selected team color and at least one jail marker for the second selected team of the at least two teams having an LED that is the second selected team color; team identifiers shaped as a wearable band that is operable to be worn by at least two players and carrying an LED to provide a visual signal comprising at least one team identifier for the first selected team of the at least two teams having an LED that is the first selected team color and at least one team identifier for the second selected team of the at least two teams having an LED that is the second selected team color,” the recitation in claim 19 of “a kit of parts comprising: at least one flag for a first selected team of the at least two teams having an LED that is a first selected team color and at least one flag for a second selected team of the at least two5Art Unit: 3711Examiner: Christopher A. GlennSerial No.: 16/585,332Docket No.: 3973-001.CON3 teams having an LED that is a second selected team color, wherein the first selected team color is different from the second selected team color; territory markers for the first selected team of the at least two teams having an LED that is the first selected team color and at least one territory marker for the second selected team of the at least two teams having an LED that is the second selected team color; at least one jail marker for the first selected team of the at least two teams having an LED that is the first selected team color and at least one jail marker for the second selected team of the at least two teams having an LED that is the second selected team color; and team identifiers shaped as a wearable band that is operable to be worn by at least two players, each of the team identifiers carrying an LED to provide a visual signal comprising at least one team identifier for the first selected team of the at least two teams having an LED that is the first selected team color and at least one team identifier for the second selected team of the at least two teams having an LED that is the second selected team color,” and the recitation in claim 23 of “a kit of parts comprising: a first flag having a light emitting diode (LED) providing a first color assigned to the first team; a second flag having an LED providing a second color, different from the first color; a first plurality of team identifiers shaped as a wearable band that is operable to be worn by players of the first team, each of the first plurality of team identifiers having an LED providing the first color to identify team affiliation for the players on the first team; a second plurality of team identifiers shaped as a wearable band that is operable to be worn by players of the second team, each of the second plurality of team identifiers having an LED providing the second color to identify team affiliation for the players on the second team; a first plurality of jail markers each having an LED providing the first color; and7Art Unit: 3711Examiner: Christopher A. GlennSerial No.: 16/585,332 Docket No.: 3973-00 1.CON3a second plurality of jail markers having an LED providing the second color; and the first color being associated with the first flag, the first plurality of team identifiers and the first plurality of jail markers; and the second color being associated with the second flag, the second plurality of team identifiers and the second plurality of jail makers.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711